                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 12-527-GW                          JS-3

 Defendant           12. ZAID ABDUL WAKIL                                    Social Security No. 7         2   6   6
 akas:   Alvin Boatright                                                     (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       04   18    2019

  COUNSEL                                                            Marilyn E. Bednarski, CJA
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          21 U.S.C. § 21:841(a)(1),(b)(1)(A)(ii);18:2(a) POSSESSION WITH INTENT TO DISTRIBUTE AND DISTRIBUTION
          OF COCAINE; AIDING AND ABETTING AND CAUSING AN ACT TO BE DONE as charged in the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: ONE HUNDRED TWENTY (120) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Zaid Abdul Wakil, is
hereby committed on Count 5 of the Indictment to the custody of the Bureau of Prisons for a term of 120 months.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years under the
following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10.

         2.          The defendant shall not obtain or possess any driver's license, Social Security number, birth
                     certificate, passport, or any other form of identification in any name, other than the defendant's true
                     legal name; nor shall the defendant use, for any purpose or in any manner, any name other than his
                     true legal name or names without the prior written approval of the Probation Officer.


CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.       12. ZAID ABDUL WAKIL                                                            Docket No.:          CR 12-527-GW

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




              April 19, 2019
              Date                                                                 GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                                   Clerk, U.S. District Court



              April 19, 2019                                                  By   /s/ Javier Gonzalez
              Filed Date                                                           Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;         9.    The defendant must not knowingly associate with any persons engaged in
 2.    he defendant must report to the probation office in the federal judicial            criminal activity and must not knowingly associate with any person
       district of residence within 72 hours of imposition of a sentence of                convicted of a felony unless granted permission to do so by the probation
       probation or release from imprisonment, unless otherwise directed by                officer. This condition will not apply to intimate family members, unless the
       the probation officer;                                                              court has completed an individualized review and has determined that the
 3.    The defendant must report to the probation office as instructed by the              restriction is necessary for protection of the community or rehabilitation;
       court or probation officer;                                                   10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district without                purchase, possess, use, distribute, or administer any narcotic or other
       first receiving the permission of the court or probation officer;                   controlled substance, or any paraphernalia related to such substances, except
 5.    The defendant must answer truthfully the inquiries of the probation                 as prescribed by a physician;
       officer, unless legitimately asserting his or her Fifth Amendment right       11.   The defendant must notify the probation officer within 72 hours of being
       against self-incrimination as to new criminal conduct;                              arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation             12.   For felony cases, the defendant must not possess a firearm, ammunition,
       officer and must notify the probation officer at least 10 days before any           destructive device, or any other dangerous weapon;
       anticipated change or within 72 hours of an unanticipated change in           13.   The defendant must not act or enter into any agreement with a law
       residence or persons living in defendant’s residence;                               enforcement agency to act as an informant or source without the permission
 7.    The defendant must permit the probation officer to contact him or her               of the court;
       at any time at home or elsewhere and must permit confiscation of any          14.   As directed by the probation officer, the defendant must notify specific
       contraband prohibited by law or the terms of supervision and observed               persons and organizations of specific risks posed by the defendant to those
       in plain view by the probation officer;                                             persons and organizations and must permit the probation officer to confirm
 8.    The defendant must work at a lawful occupation unless excused by the                the defendant’s compliance with such requirement and to make such
       probation officer for schooling, training, or other acceptable reasons              notifications;
       and must notify the probation officer at least ten days before any            15.   The defendant must follow the instructions of the probation officer to
       change in employment or within 72 hours of an unanticipated change;                 implement the orders of the court, afford adequate deterrence from criminal
                                                                                           conduct, protect the public from further crimes of the defendant; and provide
                                                                                           the defendant with needed educational or vocational training, medical care,
                                                                                           or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                                          Page 2 of 4
 USA vs.     12. ZAID ABDUL WAKIL                                                Docket No.:      CR 12-527-GW


         The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 3 of 4
 USA vs.     12. ZAID ABDUL WAKIL                                                Docket No.:      CR 12-527-GW




                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 4
